UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7412


BRANDON ROBERTS,

                Plaintiff – Appellant,

          v.

CHRISTOPHER   MCKENZIE,   CO   II;  MICHAEL   J.    STOUFFER,
Commissioner; JOHN ROWLEY, Former Warden; JUSTIN ADAM, CO
II; BRADLEY WILT, Lieutenant; THOMAS DORCUN, CO II,

                Defendants – Appellees,

          and

JOHN DOE 1; JOHN DOE 2, CO II,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cv-02474-DKC)


Submitted:   February 27, 2015              Decided:   March 11, 2015


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Roberts, Appellant Pro Se. Dorianne Avery Meloy, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Brandon Roberts appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion for relief from the district

court’s     judgment     dismissing     his    42   U.S.C.    § 1983    (2012)

complaint.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Roberts v. McKenzie, No. 8:12-cv-02474-DKC (D.

Md. Aug. 18, 2014).        We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented    in   the

materials      before   this   court   and    argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                        3